Citation Nr: 0304402	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  99-03 918	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and A. A.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had active service from September 1957 to 
September 1976.  He died November 30, 1997; the appellant is 
his surviving spouse.  

This appeal arises from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that denied entitlement to 
service connection for the cause of the veteran's death and 
entitlement to dependency and indemnity compensation (DIC).  
The appellant has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution. 

In June 1999, the appellant testified before a member of the 
Board who is no longer with the Board.  The appellant is 
therefore entitled to another hearing; however, because the 
decision below is favorable to the appellant, another hearing 
is not necessary.  


FINDINGS OF FACT

1.  The veteran died in November 1997 as a result of massive 
pulmonary embolism due to/as a consequence of deep leg vein 
thrombus.

2.  At the time of the veteran's death, service connection 
was in effect for reflux esophagitis, post-operative with 
costochondritis and a history of a hiatal hernia, evaluated 
as 60 percent disabling; post-traumatic stress disorder 
(PTSD), evaluated as 30 percent disabling; degenerative joint 
disease of the thoracic spine, evaluated as 10 percent 
disabling; and bilateral hearing loss, evaluated as zero 
percent disabling. 

3.  Competent medical evidence of a causal link between a 
service-connected disability and the cause of death has been 
submitted.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
established.  38 U.S.C.A. §§ 1310, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A DD-214 reflects that the veteran served in Vietnam from 
September 1968 to August 1969.

The veteran's service medical records indicate that the 
veteran was placed on a temporary disability retirement list 
(TDRL) in May 1976 with several diagnoses, including 
degenerative joint disease of the thoracic spine.  Other 
diagnoses noted at that time were post-operative 
costochondritis and left ear hearing loss.  A transcript of a 
hearing conducted in connection with a physical evaluation 
board (PEB) reflects that the veteran related having injured 
his thoracic spine when he was thrown from a jeep in Vietnam.  
He reported that he was taken to the field dispensary and put 
on bed rest for seven-to-eight days, and that he had had back 
problems intermittently since then.  He was later found unfit 
for further duty and retired.  

A private medical report dated in January 1995 addresses the 
veteran's ability to work.  It notes that X-rays confirmed 
degenerative disc disease at L4-5; however, it makes no 
mention of degenerative arthritis of the thoracic spine.  It 
also reflects lower extremity weakness due to either 
myelopathy or nephropathy.  

A death certificate states the immediate cause of the 
veteran's death was a massive pulmonary embolism due to/as a 
consequence of deep leg vein thrombus due to/as a consequence 
of paraparesis/spinal blunt trauma due to/as a consequence of 
a motor vehicle accident.  The certificate reflects that the 
medical examiner felt that the cause of death was accidental, 
due to "remote" accident in Vietnam.  He died at his home 
on November 30, 1997.  An autopsy was performed.   

According to the autopsy report, the diagnoses included 
history of remote lumbar spine-cord injury due to motor 
vehicle accident with paraparesis/paraplegia.  The report 
notes a history of lumbar fracture and cord injury many years 
prior and refers to a motor vehicle accident in Vietnam many 
years prior.  

At the time of the veteran's death, service connection was in 
effect for the following: reflux esophagitis, post-operative 
with costochondritis and a history of a hiatal hernia, 
evaluated as 60 percent disabling; post-traumatic stress 
disorder (PTSD), evaluated as 30 percent disabling; 
degenerative joint disease of the thoracic spine, evaluated 
as 10 percent disabling; and bilateral hearing loss, 
evaluated as zero percent disabling.  The veteran had no 
other adjudicated service-connected disabilities.

In May 1998, the Mecklenburg County Medical Examiner 
(hereinafter ME) wrote a letter to the RO explaining the 
findings reported on the death certificate.  The ME noted 
that a massive pulmonary embolism, which could occur "many 
years" after a spinal injury, is a known complication of 
spinal injury.  The ME also explained the history of the 
remote spinal injury.

In July 1998, the RO denied the service connection for the 
cause of death claim on the basis that the service records 
did not verify the jeep accident in Vietnam.  The RO 
concluded that degenerative joint disease did not contribute 
to the cause of the death; however, gave no reason for 
reaching such a conclusion.  

In her substantive appeal, the appellant argued that because 
service connection was in effect for a spinal disability and 
a physician had linked the cause of death to that disability, 
service connection for the cause of the veteran's death 
should therefore be granted. 

In June 1999, the appellant testified that a doctor explained 
that the veteran developed deep leg vein thrombus.  Because 
the veteran was immobile, meaning that he was not able to 
move around, the thrombus led to a massive pulmonary 
embolism.  At the hearing, the appellant submitted her own 
written statement and lay witness statements to the effect 
that the veteran's death must have been influenced by his 
military service.  

In January 2000, the Board remanded the claim to the RO for a 
search for additional SMRs, to include any service medical 
records pertaining to a claimed back injury in Vietnam. 

In July 2000, the National Personnel Records Center (NPRC) 
furnished additional SMRs and reported that all available 
SMRs had been mailed.  

In March 2001, the RO sent a letter to the appellant 
notifying her of the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  

In May 2001, Dennis Layton, M.D., offered a favorable medical 
opinion on the matter.  Dr. Layton felt that the fatal 
pulmonary embolism was brought on by the veteran's immobility 
as he had been confined to a wheelchair for the last five 
years of his life.  His immobility was the result of 
neurological injury to the brain and general weakness.  Dr. 
Layton reported that the veteran had injured his spinal cord 
"as a result of falling from multiple seizures and a 
traumatic injury received while serving in Vietnam when a 
jeep overturned on him".  

In June 2001, the appellant submitted a magazine article that 
names the veteran as part of a unit of Marine Corps vehicle 
drivers in Vietnam.  

In April 2002, the RO obtained a medical opinion from a VA 
physician who reviewed the claims file.  The physician noted 
that in 1976 the veteran claimed that he was in a jeep 
accident in Vietnam in 1969 but that there was no independent 
verification of this incident in his SMRs.  The physician 
noted that in 1978 X-rays showed slight degenerative joint 
disease of the lumbosacral spine.  The physician noted that 
the veteran was examined in 1975, 1976, and 1978, and no 
neurological disorder was found.  The examiner concluded that 
it is unlikely that the veteran suffered any significant 
spinal cord damage during any motor vehicle accident in 
Vietnam.  The physician concluded with this: "It seems to me 
much more likely that the veteran's neurological problems 
were caused by his more subsequent problems including the 
ethanol abuse, the degenerative joint disease and the vitamin 
B-12 deficiency which the veteran was being treated for in 
the early and late 1990s".

In September 2002, the RO issued a supplemental statement of 
the case (SSOC) that fails to mention that degenerative joint 
disease is listed among disorders that the recent VA 
physician found "much more likely" to be linked to the 
veteran's neurological problems.  

II.  Legal Analysis

During the pendency of this appeal, the VCAA was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002)); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The VCAA requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary (i.e., to VA) that is 
necessary to substantiate the claim.  VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board finds that the appellant is not prejudiced by its 
consideration of the claim pursuant to this new legislation 
and implementing regulations insofar as the decision below is 
favorable to the appellant.  For this reason, a remand for 
another hearing would thus serve only to further delay 
resolution of the claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (2002).

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2002).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2) (2002).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312(c)(3) (2002).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (2002). 

In this case, the favorable medical evidence includes the 
death certificate, the autopsy report, a May 1998 letter from 
the ME, a letter from Dr. Layton, and a VA nexus opinion.  
These are briefly discussed below.  

The death certificate, the autopsy report, and the May 1998 
ME letter are authored by a doctor who felt that the veteran 
suffered injury during active service that contributed to his 
immobilization that ultimately contributed to a fatal massive 
pulmonary embolism.  With respect to whether the ME opinion 
is based on accurate facts, the Board notes that there is no 
question of in-service incurrence of degenerative joint 
disease of the spine.  The cause of the degenerative joint 
disease is not material to service connection, as it clearly 
arose during active service; however, there are questions of 
whether the jeep rollover actually occurred and, if so, 
whether the veteran experienced a spinal cord injury and, if 
so, whether such spinal cord injury contributed to the 
veteran's death.  

The recent VA physician gave persuasive reasons why it is 
unlikely that the spinal cord injury existed at the time of 
discharge.  Therefore, the Board need not determine whether 
the jeep rollover occurred as claimed, as it likely did not 
cause a spinal cord injury in any event.  Moreover, there is 
competent medical evidence that the veteran's long-term 
immobilization is due to other than spinal cord injury, 
therefore, neither will it be necessary to show that a spinal 
cord injury is related to active service or service-connected 
disability.  

The veteran's service-connected degenerative joint disease 
has been blamed as a source of long-term immobilization and 
ultimately to the cause of death in the following manner.  
The recent VA reviewer found degenerative joint disease to be 
among the causes of the veteran's neurological problems.  Dr. 
Layton found that the neurological injury, in part, caused 
the veteran's long-term immobilization.  The veteran's long-
term immobilization led to deep leg vein thrombus, which led 
to the immediate cause of death.  In addition, the VA 
reviewer found B-12 deficiency to be involved, and this is 
consistent with the nutritional status of a patient on long-
term tube-feeding due to a service-connected esophageal 
disability.  Thus, we have a causal link between a service-
connected disability and prolonged debilitation, 
significantly contributing to the death of the veteran.  

In conclusion, the Board finds that competent medical 
evidence establishes that it is at least as likely as not 
that service-connected degenerative joint disease singly, or 
with service-connected esophageal disability, is 
etiologically related to the cause of death.  The evidence is 
at least is relative equipoise in this case and the benefit 
of the doubt doctrine is for application.  See 38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 58 (1991).  Because there is a reasonable 
basis for holding that a service-connected condition was of 
such severity as to have a material influence in accelerating 
death, service connection for the cause of death is granted.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

